Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-20-00460-CR

                                     Michael A. WILSON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8205
                          Honorable Velia J. Meza, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, appellant’s motion to supplement the
clerk’s record is DENIED, and the judgment of the trial court is AFFIRMED.

       SIGNED March 23, 2022.


                                                 _____________________________
                                                 Lori I. Valenzuela, Justice